Citation Nr: 0839881	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 2000 Board of Veterans Appeals (Board) decision 
which denied entitlement to an effective date earlier than 
February 28, 1997, for the grant of service connection for 
post-traumatic stress disorder (PTSD) and a total disability 
rating based on individual unemployability (TDIU), to include 
based on CUE of a February 1992 rating decision.

2.  Whether there was CUE in a November 2006 Board decision 
which denied entitlement to an effective date earlier than 
February 28, 1997, for the grant of service connection for 
PTSD and TDIU.

(The veteran's claims of whether there was CUE in a July 1986 
and February 1992 rating decisions that denied service 
connection for a nervous condition and for PTSD, 
respectively, are the subject of a separate Board decision).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.  

This matter arises from a September 2008 motion alleging that 
the Board committed CUE in two prior decisions, in August 
2000 and November 2006, wherein entitlement to an effective 
date earlier than February 28, 1997, for the grant of service 
connection for PTSD and a TDIU, was denied.

In October 2008, the veteran's representative presented oral 
argument at a hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the oral 
argument has been associated with the veteran's claims file.


FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied entitlement 
to an effective date earlier than February 28, 1997, for the 
grant of service connection for PTSD and a TDIU.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory and regulatory provisions 
extant at the time were incorrectly applied in the Board's 
August 2000 decision.

3.  In a November 2006 decision, the Board denied entitlement 
to an effective date earlier than February 28, 1997, for the 
grant of service connection for PTSD and a TDIU.

4.  The veteran has not adequately set forth allegations of 
CUE in the November 2006 Board decision, the legal or factual 
basis for such allegations of error and why the result would 
have been manifestly different but for the error(s).


CONCLUSIONS OF LAW

1.  The August 2000 Board decision which denied entitlement 
to an effective date earlier than February 28, 1997, for the 
grant of service connection for PTSD and a TDIU, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400 to 20.1411 (2007).

2.  The criteria for revision or reversal of the November 
2006 Board decision denying entitlement to an effective date 
earlier than February 28, 1997, for the grant of service 
connection for PTSD and a TDIU, on the basis of CUE are not 
met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 to 
20.1411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter with respect to whether the VA has met 
the notice and duty to assist provisions under the Veterans 
Claims Assistance Act of 2000 (VCAA), the VCAA and its 
implementing regulations do not expressly indicate whether 
such provisions apply to motions alleging CUE in prior final 
decisions of the Board. However, the United States Court of 
Appeals for Veterans Claims (Court) has held that, "as a 
matter of law, the VCAA is inapplicable to CUE claims."  
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  
Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, a prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111.  The 
moving party seeks to reverse or revise, on the grounds of 
CUE, August 2000 and November 2006 Board decisions that 
denied entitlement to earlier effective date for the grants 
of service connection for PTSD and to a TDIU.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-20.1411.  
The motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged errors of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  
The implementing regulation defines CUE as a very specific 
and rare kind of error, of fact or law, that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  A determination of CUE in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2007).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made. If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 
(2007).

The veteran initially filed a claim for a nervous disorder in 
April 1986.  That claim was denied by means of a July 1986 
rating decision.  The veteran had been scheduled for a VA 
examination in June 1986, but he had failed to report as 
scheduled.  The competent medical evidence of record at that 
time had shown no evidence of a nervous disorder.  
Notification was sent by letter dated July 1986. 

In October 1991, the veteran filed a claim of service 
connection for PTSD.  He reported having received treatment 
for his PTSD from private facilities and in October 1991, the 
RO requested his private treatment records.  In November 
1991, the RO notified him that his private medical records 
had been requested, and that it was his ultimate 
responsibility to ensure that the records were submitted.  
Not all providers replied to the request for treatment 
records; Lake Sumter Mental Health indicated that there were 
no records for the appellant; medical records from another 
provider did not indicate treatment or diagnosis of PTSD.  
The record also indicates that VA attempted to schedule the 
veteran for a VA examination; however, he was unable to 
attend as his spouse had been hospitalized.  His VA 
examination was to be re-scheduled after January 15, 1992.  
However, it appears that that was not accomplished.  By 
rating decision dated in February 1992, he was denied service 
connection for PTSD as it was not shown by the evidence of 
record.  He was notified of this decision by means of a March 
1992 letter.

In February 1997, the veteran filed an application to reopen 
a claim of service connection for PTSD.  In support, he 
submitted private medical records showing that he had been 
diagnosed with PTSD, with treatment as early as November 
1991.  A VA psychiatric examination report dated in October 
1997 confirmed the diagnosis of PTSD.

By rating action dated in November 1997, the RO granted 
service connection for PTSD, assigning a 10 percent 
disability rating effective February 28, 1997, the date of 
his renewed claim for service connection.  The RO notified 
the veteran of this determination and of his appellate 
rights, in a letter dated November 18, 1997.

In January 1998, the veteran requested that the be awarded a 
disability rating greater than 10 percent for the service-
connected PTSD.  In support of his claim, he submitted 
evidence of the receipt of Social Security Administration 
disability compensation benefits for PTSD with the onset of 
disability noted to be in October 1991.  He also underwent a 
VA psychiatric examination in July 1998.

By rating action dated in September 1998, the veteran was 
awarded an increased disability rating of 70 percent for the 
service-connected PTSD, effective as of February 28, 1997, 
the date of his renewed claim for service connection.

A private medical record from J. S., M.D., dated in October 
1998, shows that the veteran was said to have been 
unemployable due to his PTSD since October 1991.  Thereafter, 
in November 1998, the RO awarded entitlement to a TDIU, 
effective February 28, 1997, the date of his renewed claim 
for service connection.  

In January 1999, the veteran requested that he be assigned an 
effective date prior to February 28, 1997, for the grant of 
service connection for PTSD and a TDIU based on clear and 
unmistakable error of the RO in its July 1986 rating decision 
because the decision had been rendered prior to the veteran 
being rescheduled for a VA examination.  Additionally, the 
veteran reiterated that in December 1991, he had failed to 
report for a VA examination because his wife had been 
hospitalized, and that he had requested that he be 
rescheduled for a VA examination.

In a decision dated in August 2000, the Board denied 
entitlement to an earlier effective date of service 
connection for PTSD and for a TDIU, to include on the basis 
of clear and unmistakable error.  In doing so, the Board 
reiterated that following the unappealed February 1992 rating 
decision, the veteran did not submit a claim to reopen until 
February 28, 1997.  Therefore, the date of the renewed claim 
was the appropriate effective date for the establishment of 
service connection for PTSD and for the award of a TDIU.  

In its decision, the Board cited the presumption of 
regularity in response to the veteran's argument that he 
never received notice of a July 1986 rating decision that 
denied service connection for psychiatric disorder.  The 
Board also considered the veteran's argument that the 
February 1992 rating decision was clearly and unmistakably 
erroneous because the RO failed to reschedule him for a VA 
psychiatric examination, but held that even a breach of the 
duty to assist created only an incomplete record and could 
not be a valid basis of CUE.

In July 2001, the veteran filed a motion to reopen his claim 
seeking an earlier effective date for the service connection 
of his PTSD and an earlier effective date for the award of a 
TDIU.  In support of his claim, the veteran referred to the 
VCAA and asserted that the veteran's 1991 claim should have 
been reopened due to VA's failure to comply with the laws and 
regulations.  By rating action dated in July 2002, the RO 
denied reopening the claims for an earlier effective date for 
the award of service connection for PTSD and for a TDIU.

In a decision dated November 15, 2006, the Board confirmed 
the July 2002 RO decision, holding that the submission of new 
and material evidence could not serve as a basis to assign an 
earlier effective date for service connection for PTSD or for 
an award of a TDIU.

In February 2007, the veteran filed a claim challenging the 
August 2000 and November 2006 Board decisions.  In September 
2008, the veteran's representative submitted written argument 
in support of the veteran's challenge of the August 2000 and 
November 2006 Board decisions on the basis that they 
contained clear and unmistakable error.  In October 2008, the 
veteran's representative presented oral argument in support 
of the veteran's claims.

CUE in the August 2000 Board decision

With regard to the August 2000 Board decision, the veteran 
made various arguments in support of his claim that the 
decision was clearly and unmistakably erroneous.  Initially, 
the veteran refers to the evidence submitted in support of 
his claim to reopen the previously denied claim for service 
connection for PTSD in 1991.  He argues that he was 
prejudiced by the RO's failure to reschedule him for a VA 
psychiatric examination following his wife's hospitalization, 
which constituted good cause for his not reporting for a 
prior scheduled examination.  He also argued that the 
February 1992 RO rating decision had referred to a review of 
the veteran's service medical records in making it's 
determination, but that the veteran's complete service 
medical record had not been of record at that time, but 
rather copies of certain parts of the service medical records 
had been reviewed.

The veteran further argued that the February 1992 RO decision 
had conceded that he had received the Combat Action Ribbon, 
reflecting that he had engaged in combat; thus, pursuant to 
38 C.F.R. § 3.304(d), his assertions should have been enough 
to establish his claimed in-service stressors.  The veteran 
did, however, acknowledge concede that 38 C.F.R. § 3.304(f) 
had not yet been promulgated and at the time of the February 
1992 RO decision, there had not been a diagnosis of PTSD of 
record.  It was noted that subsequent evidence had shown that 
the veteran had been diagnosed with PTSD as early as January 
1992, and that treatment for a psychiatric disorder had begun 
in December 1991.  In this regard, the veteran asserted that 
efforts by the RO to obtain private outpatient treatment 
records prior to that date may have been premature.

The veteran also argued that the notice from the Social 
Security Administration that showed that he had been disabled 
since October 1991 for symptoms associated with PTSD should 
have been considered in an effort to award an earlier 
effective date for the grant of service connection for PTSD.

Finally, the veteran asserted that a liberalizing law is one 
that creates a new basis for entitlement to benefits, and the 
VA General Counsel held that the addition of PTSD in 1980 as 
a diagnostic entity in the schedule for rating mental 
disorders was a "liberalizing VA issue" in accordance with 
38 C.F.R. § 3.114(a).  VAOPGCPREC 26-97 (July 16, 1997).  In 
so doing, he argues that at the very least, he should be 
awarded an effective date for the award of service connection 
for a period of one year prior to the date of receipt of his 
claim.

The Board has considered the August 2000 Board decision, 
along with the arguments set forth by the veteran, and finds 
that the Board's August 2000 decision does not contain an 
outcome determinative error.

As to the veteran's argument that he was prejudiced by VA's 
failure to reschedule him for a VA psychiatric examination 
following his wife's hospitalization, the Board does not 
dispute that he did not report for reasons that constituted 
good cause, and that the RO should have rescheduled him for a 
VA examination prior to rendering its February 1992 decision.  
However, the Court has defined clear and unmistakable error 
as administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
mere misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Failing to schedule the veteran for a VA 
examination constitutes a failure to fulfill the duty to 
assist, but does not constitute clear and unmistakable error.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

As to the veteran's assertion that the RO considered only 
certain copies of the his service medical records, but not 
his complete service medical records, the Board finds that 
the veteran's available service medical records were reviewed 
by the RO in its February 1992 decision, but notes that the 
veteran acknowledges that he was not seen for or diagnosed as 
having PTSD during service.  As such, even assuming that 
there are outstanding records, they could not be outcome 
determinative.  

As to his argument that the February 1992 RO decision had 
neglected the provisions of 38 C.F.R. § 3.304(d) despite 
having acknowledged his combat service, the Board finds that 
at the time of this decision, there was no competent medical 
evidence of record of a diagnosis of PTSD.  Thus, the 
provisions of 38 C.F.R. § 3.304(d) would have resulted in any 
other determination than that concluded by the RO.

With regard to the veteran's claim that the RO had failed to 
obtain all available private outpatient treatment records, 
the Board finds that a review of the veteran's claims file 
confirms that all of the veteran's available medical 
treatment records were reviewed by the RO in its February 
1992 decision, but that even if all potential medical 
treatment records had not been reviewed, this failure creates 
only an incomplete record, not one which is inaccurate.  As 
such, this would not have been considered clear and 
unmistakable error.  See Caffrey, 6 Vet. App. at 383.

As to the veteran's assertion that a review of the Social 
Security Administration records would have demonstrated that 
the veteran had been disabled since October 1991 for symptoms 
associated with PTSD, the Board finds that the RO had not 
been given notice that the veteran had been in receipt of 
Social Security Administration disability benefits at the 
time of its February 1992 decision.  VA does have 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  However, Bell is not 
applicable prior to July 21, 1992, and it applies only to VA 
rather than Social Security Administration records.  See 
Tetro v. Gober, 14 Vet. App. 100 (2000).  As such, a failure 
to include such records creates only an incomplete record, 
not one that is inaccurate, and is not considered to be clear 
and unmistakable error.  See Caffrey, 6 Vet. App. at 383.

Finally, as noted above, the veteran asserts that he should 
be awarded an effective date for the award of service 
connection for PTSD for a period of one year prior to the 
date of receipt of his claim, given the liberalizing effect 
of the enactment of the provisions associated with PTSD as 
part of the schedule for rating mental disorders.  Here, the 
Board notes that the pertinent regulatory changes may not be 
construed as a "liberalizing VA issue" for purposes of 
applying 38 C.F.R. § 3.114(a) in this case.  Under 38 C.F.R. 
§ 3.114, if a claim is reviewed at the claimant's request 
more than one year after the effective date of the law or 
administrative issue, benefits may be awarded for a period of 
one year prior to the date of receipt of that request.  38 
C.F.R. § 3.114(a)(3).  However, the grant of service 
connection for PTSD in November 1997 cannot found to have 
been substantively impacted by a liberalizing aspect of any 
regulatory changes to the law, including those implemented 
when the provisions associated with PTSD were made a part of 
the schedule for rating mental disorders.

In reaching this conclusion, the Board acknowledges that VA's 
General Counsel has held that the addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders 
was a "liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a), see VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).  
Because the veteran did not satisfy the criteria for a 
diagnosis of PTSD in April 1980, however, and indeed he does 
not contend otherwise, the evidence necessarily shows that he 
has not met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously since 
that time.  Thus, 38 C.F.R. § 3.114(a), by its terms, is not 
applicable to this case.

As such, the Board finds that veteran's allegations of error 
in the August 2000 Board decision essentially relate to how 
the Board weighed and evaluated the evidence.  A disagreement 
as to how the facts were weighed or evaluated does not 
constitute CUE.  The Board weighed the evidence before it and 
reached its decision.  As noted above, the veteran's 
allegation is essentially a disagreement as to how the facts 
were weighed or evaluated and does not constitute CUE.

The veteran has not identified any specific finding or 
conclusion in the August 2000 Board decision that was 
undebatably erroneous.  In addition, there is no indication 
that the correct facts, as they were known at the time, were 
not before the Board, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied.  

Based on the foregoing, as the August 2000 Board decision 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the August 
2000 Board decision was not clearly and unmistakably 
erroneous in failing to award an earlier effective date for 
the establishment of service connection for PTSD and a TDIU.

In summary, the August 2000 decision does not contain an 
outcome determinative error.  Thus, that decision is not 
clearly and unmistakably erroneous.  The veteran's motion for 
revision of that decision is denied.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2007).

CUE in the November 2006 Board decision

As to the November 2006 Board decision, the veteran argues 
that the Board should not have denied his claim for an 
earlier effective date for service connection for PTSD or for 
an award of a TDIU based upon his failure to submit new and 
material evidence to reopen the previously denied claim 
because it was a free standing earlier effective date claim.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that 
only a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).

In this regard, the Board agrees that the claim was free-
standing earlier effective date claim; however, this Board 
finds that this error was not outcome determinative because 
the appropriate remedy in the November 2006 Board decision 
would have been to dismiss the matter with prejudice, and 
thus would not have resulted in a grant of the benefits 
sought by the veteran on appeal.  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal that, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in 
order to prove the existence of CUE, a claimant must show 
that an error occurred that was outcome-determinative, that 
is, an error that would manifestly have changed the outcome 
of the prior decision).  As such, although the an error was 
made by the Board in November 2006, the outcome would not 
have been manifestly different as the result would not have 
been the assignment of an effective date earlier than that 
already assigned to the veteran for the establishment of 
service connection for PTSD and for a TDIU.

In summary, the November 2006 decision does not contain an 
outcome determinative error.  Thus, that decision is not 
clearly and unmistakably erroneous.  The veteran's motion for 
revision of that decision is denied.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2007).

In denying veteran's motion, the Board does not wish in any 
way to diminish his heroic and well-decorated combat service 
during the Vietnam War, for which he was awarded the Combat 
Action Ribbon.  Although it is sympathetic to the veteran's 
claims, the Board is without authority to grant the claims on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  



ORDER

The motion for reversal or revision of the August 2000 Board 
decision on the basis of CUE is denied.

The motion for reversal or revision of the November 2006 
Board decision on the basis of CUE is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


